 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10    JESSE CORNEJO,                                   No. 2:18-cv-0572-MCE-EFB P
11                       Petitioner,
12           v.                                        ORDER
13    CHRISTIAN PFEIFFER,
14                       Respondent.
15
16          Petitioner, a state prisoner proceeding through counsel, has filed an application for a writ

17   of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States

18   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19          On November 27, 2018, the magistrate judge filed findings and recommendations herein

20   which were served on all parties and which contained notice to all parties that any objections to

21   the findings and recommendations were to be filed within fourteen days. Neither party has filed

22   objections to the findings and recommendations.

23          The Court has reviewed the file and finds the findings and recommendations to be

24   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

25   ORDERED that:

26          1. The findings and recommendations filed November 27, 2018, (ECF No. 19) are

27   ADOPTED in full;

28   ///
                                                       1
 1          2. Respondent’s motion to strike unexhausted claims one and four (ECF No. 12) is
 2   GRANTED;
 3          3. Claims one and four are DISMISSED as unexhausted;
 4          4. Respondent is directed to file a response to petitioner’s habeas petition addressing the
 5   remaining, properly exhausted claims (claims two, three, and five) within sixty days from the date
 6   of this order. See Rule 4, Rules Governing § 2254 Cases. An answer shall be accompanied by all
 7   transcripts and other documents relevant to the issues presented in the petition. See Rule 5, Fed.
 8   R. Governing § 2254 Cases; and
 9          5. Petitioner is directed to file a reply, if any, within thirty days after service of the
10   answer.
11          IT IS SO ORDERED.
12   Dated: January 16, 2019
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                         2
